FRICK, J.
(concurring).
At the time the case was argued I was of the opinion that the statute did not confer authority upon the district attorney to bind the county for the costs or expenses incident to criminal prosecutions to any extent. After more mature reflection, however, and with some reluctance, I have been forced to the conclusion that the construction given the statute in question by the CHIEF JUSTICE is the correct one'. I, therefore, concur with him in the reversal of the judgment for the reasons stated in his opinion.
LOOFBOUROW, District Judge, dissents.